DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, Claim 1 recites, “…a plurality of web members…each of the web members is fastened to a web frame of structural member of the plurality of structural members to replace a web portion of the structural member…” In particular the language requiring the web members to replace a web portion of the structural member is unclear because it is unclear if the web portion of the structural member is being required or not. This is being interpreted as the web member being replaceable.

Regarding claim 10, claim 10 has a similar issues as stated above for claim 1.

Claims 2-3, 6-9 and 11-12, 15-17 are rejected for being dependent on a rejected base claim

Allowable Subject Matter
Claims 1-3, 6-12, 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1 (as best understood), Maus (US 20020162696 A1) teaches an aircraft frame comprising a 
plurality of structural members (Maus, figure 4, items 109, 110, and 17, battery assembly hangers), 
a plurality of web members fabricated from sheets, wherein each of the web members is fastened to a web frame of a respective structural member of the plurality of structural members (Maus, figure 4, item 88, 84 85 and 12, outer shell of web members attached to the structural members) to replace a web portion of the structural member (Maus, figure 8, items 73 and 74, bolts attaching web members to structural members make the web members replaceable); 
wherein each of the web members includes a flange along at least one edge thereof (Maus, figure 4, see callout below, web flanges); and a plurality of fasteners for securing the flange of a first one of the web members to the flange of a second one of the web members (Maus, figure 8, items 73 and 74, bolts attaching web members together) , except:
a plurality of fasteners for securing the flange of a first one of the web members to the flange of a second one of the web members to create an airgap to accommodate the fasteners, the airgap further providing thermal protection for a joint between the structural members to which the first and second ones of the web members are attached,
where structural members are fabricated from a first type of material,
where web members are made of a second type of material,
wherein the second type of material is stronger than the first type of material; and
wherein the second type of material is more heat-resistant than the first.

    PNG
    media_image1.png
    859
    803
    media_image1.png
    Greyscale

Okada (WO 2012165493 A1 )teaches a battery enclosure utilizing web structures with flanges that connect together, creating an airgap that isolates exterior structure (Okada, figure 11, items 6, 6b, 7, 7b, airgap is between items 34 and 6).
Maus and Okada are both considered analogous art as they are both in the same field of vehicle battery enclosures. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the structural and web members of Maus with structural arrangement between panels that creates an airgap of Okada as a combination of prior art elements according to known methods to yield predictable results

Foltz (EP 2783979 A1) teaches a structure with webs made of titanium (Foltz, paragraph 45, side sheets made preferably out of titanium) and a honeycomb structure of aluminum (Foltz, paragraph 45, central honeycomb made optionally of aluminum). Note that titanium is stronger and more heat resistant than aluminum.
	Maus as modified by Okada and Foltz are both considered analogous art as they are both in the same field of vehicle structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the structural and web members of Maus as modified by Okada with the respective aluminum and titanium construction of Foltz as suggested by Foltz in order to control how electricity is conducted in different parts of the vehicle.
Maus (US 20020162696 A1) as modified by Okada (WO 2012165493 A1) and Foltz (EP 2783979 A1) do not teach a plurality of fasteners for securing the flange of a first one of the web members to the flange of a second one of the web members to create an airgap to accommodate the fasteners, the airgap further providing thermal protection for a joint between the structural members to which the first and second ones of the web members are attached.
	Thus, the prior art fails to teach the claimed matter alone and it would not have been obvious to meet the claims either without undue hindsight based on the applicant’s disclosure.
Claims 10 and 18 similarly contain allowable subject matter.
Claims 2-3, 6-9, 11-12, 15-17, and 19-20 follow for being dependent on claims with allowable subject matter. 

Response to Arguments
Applicant’s arguments, see applicant’s supplemental amendment, filed 09/05/2022, with respect to objection/rejection to the specification under 35 USC §112(a) have been fully considered and are persuasive.  These objections/rejections have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turbe (US 20140272479 A1) teaches a battery enclosure that is made of steel or titanium and capable of containing a battery fire.
Howard (US 20200156486 A1) teaches an electric car battery enclosure with a battery tray and lid attached to a support structure using removable fasteners.
Jaouen (WO 2012049418 A2) teaches a structure for holding a battery in place including several beams
Pack (US 10923694 B1) teaches a metal battery compartment with a honeycomb structure for isolating batteries from each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642